Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

 

This Indemnification Agreement (this “Agreement”) is made as of [·], 20[·], by
and between Immunomedics, Inc., a Delaware corporation (the “Corporation”), and
[·] (“Indemnitee”). Capitalized terms used, but not otherwise defined herein,
shall have the meanings set forth in Section 1.

 

RECITALS

 

A.                                    Highly competent and qualified persons
have become more reluctant to serve corporations as directors, officers or in
other capacities unless they are provided with adequate protection through
insurance coverage or adequate indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.

 

B.                                    The board of directors of the Corporation
(the “Board”) has determined that, in order to attract and retain competent and
qualified individuals, the Corporation will seek to maintain on an ongoing
basis, at its sole expense, directors’ and officers’ liability insurance to
protect persons serving the Corporation and its subsidiaries from certain
liabilities. However, as a result of changes in the marketplace for insurance it
has become increasingly difficult to obtain directors’ and officers’ liability
insurance on terms providing reasonable protection at reasonable cost. The
uncertainties relating to directors’ and officers’ liability insurance have
increased the difficulty of attracting and retaining such persons.

 

C.                                    The Board has determined that the
potential inability to attract and retain highly competent and qualified persons
to serve the Corporation would be detrimental to the best interests of the
Corporation and its stockholders and that the Corporation should act to assure
such persons that there will be increased certainty of adequate protection
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Corporation in the future.

 

D.                                    The Board has determined that it is
reasonable, prudent and necessary for the Corporation to contractually obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Corporation free from undue concern that they will not be so
indemnified.

 

E.                                     Indemnitee has agreed to serve the
Corporation in an officer and/or director capacity provided that Indemnitee is
provided the protections available under this Agreement, the Corporation’s
Amended and Restated Certificate of Incorporation (as amended, modified,
supplemented, restated or amended and restated from time to time, the
“Certificate of Incorporation”), the Corporation’s Second Amended and Restated
By-Laws (as amended and restated from time to time, the “By-Laws”) and
directors’ and officers’ liability insurance coverage that is adequate in the
present circumstances.

 

F.                                      This Agreement is a supplement to and in
furtherance of any protections provided by the Certificate of Incorporation, the
By-Laws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder. In addition, Indemnitee will be entitled to indemnification pursuant
to the Delaware General Corporation Law.

 

NOW THEREFORE, in consideration of the foregoing and the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
including Indemnitee’s agreement to serve as a director and/or officer of the
Corporation after the date hereof, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions for Purposes of this
Agreement.  The following terms as used in this Agreement shall have the
meanings set forth below.

 

(a)                                 “Change in Control” means:

 

(i)                                     A merger, consolidation or
reorganization approved by the Corporation’s stockholders, unless securities
representing more than 50 percent of the total and combined voting power of the
outstanding voting securities of the successor corporation are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets as an entirety or
substantially as an entirety, occurring within a 12-month period, and
representing, at a minimum, not less than 50 percent of the total gross fair
market value of all assets of the Corporation, to any person, entity, or group
of persons acting in consort, other than a sale, transfer or disposition to:
(A) a stockholder of the Corporation in exchange for or with respect to its
stock; (B) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Corporation; (C) a person, or
more than one person acting as a group, that owns, directly or indirectly, 50
percent or more of the total value or voting power of the outstanding stock of
the Corporation; or (D) an entity, at least 50 percent of the total value or
voting power of which is owned by a person described in (C); or

 

(iii)                               Any transaction or series of related
transactions pursuant to which any person or any group of persons comprising a
“group” within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act
of 1934, as amended (other than the Corporation or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Corporation) becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing (or
convertible into or exercisable for securities possessing) more than 50 percent
of the total combined voting power of the Corporation’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Corporation or the acquisition of outstanding securities held by one or more of
the Corporation’s stockholders; or

 

(iv)                              A change in the composition of the Board over
a period of 12 consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals whose election is endorsed by a
majority of the members of the Board immediately before the date of election.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in the same proportions by the persons who held the
Corporation’s securities immediately before such transaction.

 

(b)                                 “Corporation” includes any domestic or
foreign predecessor entity of the Corporation in a merger or other transaction
in which the predecessor’s existence ceased on consummation of the transaction.

 

(c)                                  “Director” means an individual who is or
was a director of the Corporation or an individual who, while a director of the
Corporation, is or was serving at the Corporation’s request as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other entity.  A Director is considered to be serving
an employee benefit plan at the Corporation’s request if that

 

2

--------------------------------------------------------------------------------


 

Director’s duties to the Corporation also impose duties on, or otherwise involve
services by, him or her to the plan or to participants in or beneficiaries of
the plan.

 

(d)                                 “Disinterested Director” or “Disinterested
Officer” means a Director or Officer, respectively, who at the time of a vote or
selection referred to in Section 4(b) or 5(c) is not a party to the Proceeding.

 

(e)                                  “Enterprise” means (i) the Corporation,
(ii) any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that is an affiliate or wholly or partially owned
subsidiary of the Corporation and of which Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary, and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the
Corporation as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.

 

(f)                                   “Expenses” includes all reasonable counsel
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding.  Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(g)                                  “Independent Legal Counsel” means a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation, (ii) Indemnitee, (iii) any affiliate of the
Corporation or Indemnitee, (iv) any member of Indemnitee’s immediate family,
(v) any company of which Indemnitee is an executive officer, in each case in any
matter material to such party, or (vi) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(h)                                 “Liability” includes the obligation to pay a
judgment, settlement, penalty, fine (including an excise tax assessed with
respect to an employee benefit plan), or reasonable Expenses actually incurred
with respect to a Proceeding.

 

(i)                                     “Officer” means an individual who is or
was an officer of the Corporation or an individual who, while an officer of the
Corporation, is or was serving at the Corporation’s request as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other entity.  An Officer is considered to be serving
an employee benefit plan at the Corporation’s request if that Officer’s duties
to the Corporation also impose duties on, or otherwise involve services by, him
or her to the plan or to participants in or beneficiaries of the plan.

 

(j)                                    “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Corporation or other Enterprise or otherwise and whether civil, criminal,
administrative or investigative, in which

 

3

--------------------------------------------------------------------------------


 

Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Corporation, by
reason of any action taken by Indemnitee or of any inaction on Indemnitee’s part
while acting as an officer or director of the Corporation, or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee, agent or fiduciary of another Enterprise; in each
case whether or not Indemnitee is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement, but excluding one initiated by Indemnitee pursuant to this
Agreement to enforce Indemnitee’s rights under this Agreement.

 

(k)                                 “Reviewing Party” shall mean the person or
persons making the entitlement determination pursuant to Section 5 of this
Agreement, and shall not include a court making any determination under this
Agreement or otherwise.

 

2.                                      Basic Indemnification Arrangement.

 

(a)                                 Obligation to Indemnify; Standard of
Conduct.  Except as provided in Sections 2(e), 2(f), 2(g) or 7 below, the
Corporation shall indemnify Indemnitee and hold harmless Indemnitee, to the
fullest extent authorized or permitted by applicable law, in the event
Indemnitee is made a party to a Proceeding because he or she is or was a
Director or Officer, against Liability incurred in the Proceeding if:

 

(1)                                 Indemnitee conducted himself or herself in
good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Corporation; and

 

(2)                                 in the case of any criminal
Proceeding, Indemnitee had no reasonable cause to believe his or her conduct was
unlawful.

 

(b)                                 Service with Respect to Employee Benefit
Plan.  Indemnitee’s conduct with respect to an employee benefit plan for a
purpose he or she believed in good faith to be in the interests of the
participants in and beneficiaries of the plan is conduct that satisfies the
requirement of Section 2(a)(1).

 

(c)                                  Reliance as Safe Harbor.  For purposes of
any determination hereunder, Indemnitee shall be deemed to have acted in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Corporation, or, with respect to any criminal Proceeding, to
have had no reasonable cause to believe Indemnitee’s conduct was unlawful, if
Indemnitee’s conduct was based primarily on: (i) the records or books of account
of the Corporation or relevant entity, including financial statements,
(ii) information supplied to Indemnitee by the officers of the Corporation or
relevant entity in the course of their duties, (iii) the advice of legal counsel
for the Corporation or relevant entity, or (iv) information or records given or
reports made to the Corporation or relevant entity by an independent certified
public accountant, or by an appraiser or other expert selected with reasonable
care by the Corporation or relevant entity.  The provisions of this
Section 2(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the relevant
standard of conduct set forth in this Agreement.

 

(d)                                 Termination of Proceeding Not
Determinative.  The termination of a Proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption or be determinative that Indemnitee is not entitled
to indemnification or reimbursement of Expenses hereunder or otherwise.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Limits on Indemnification.  Unless, and
then only to the extent that, a court of competent jurisdiction acting pursuant
to Section 6 of this Agreement or the Delaware General Corporation Law,
determines that, in view of the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification, the Corporation shall not indemnify
Indemnitee under this Agreement:

 

(1)                                 in connection with a Proceeding by or in the
right of the Corporation, except for reasonable Expenses (including an excise
tax assessed with respect to an employee benefit plan) and amounts paid in
settlement not exceeding, in the judgment of the Board, the estimated expense of
litigating the Proceeding to conclusion, actually and reasonably incurred in
connection with the defense or settlement of the Proceeding, including any
appeal thereof; or

 

(2)                                 in connection with a Proceeding by or in the
right of the Corporation with respect to any claim, issue or matter as to which
Indemnitee shall have been adjudged liable to the Corporation.

 

(f)                                   Proceeding Brought by Indemnitee. 
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding or claim brought or made by Indemnitee against the
Corporation or its Directors, Officers, employees or other indemnitees, other
than (i) a Proceeding or claim seeking or defending Indemnitee’s right to
indemnification or advancement of Expenses pursuant to Section 6 of this
Agreement or otherwise, or (ii) a Proceeding authorized by the Board prior to
its initiation.

 

(g)                                  Settlements.  The Corporation acknowledges
that a settlement or other disposition short of final judgment may be successful
if it permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including settlement of such Proceeding with or without payment of money or
other consideration) it shall be presumed that Indemnitee has been successful on
the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 

(h)                                 Mandatory Indemnification.  The Corporation
shall indemnify Indemnitee to the extent that he or she has been successful, on
the merits or otherwise, in the defense of any Proceeding to which Indemnitee
was a party, or in defense of any claim, issue or matter, because Indemnitee is
or was a Director or Officer, against reasonable Expenses incurred by Indemnitee
in connection with the Proceeding.

 

3.                                      Contribution.

 

(a)                                 Whether or not the indemnification provided
hereunder is available, in respect of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall pay the entire amount of any Expenses, judgments, penalties,
fines or amounts paid or to be paid in settlement of such Proceeding without
requiring Indemnitee to contribute to such payment and the Corporation hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee without any injunction
or other equitable relief being imposed against Indemnitee.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Without diminishing or impairing the
obligations of the Corporation set forth in the preceding subparagraph, if, for
any reason, Indemnitee shall elect or be required to pay all or any portion of
any judgment or settlement in any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Corporation and all officers, directors or employees of the Corporation, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such Proceeding), on the one hand, and Indemnitee, on the other hand, from
the transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, in connection with the events that resulted in such Expenses,
judgments, penalties, fines or settlement amounts, as well as any other
equitable considerations which the Delaware General Corporation Law may require
to be considered. The relative fault of the Corporation and all officers,
directors or employees of the Corporation, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

 

(c)                                  The Corporation hereby agrees to indemnify
and hold harmless Indemnitee from any claims of contribution which may be
brought by officers, directors or employees of the Corporation, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

4.                                      Advances for Expenses.

 

(a)                                 Obligations and Requirements.  The
Corporation shall advance, to the extent not prohibited by applicable law, the
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding, and such advancement shall be made within thirty (30) days after the
receipt by the Corporation of any statement requesting such advances (which
shall include invoices received by Indemnitee in connection with such Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law shall not be included with the
invoice) from time to time, whether prior to or after final disposition of any
Proceeding.  Any such statement shall reasonably evidence the Expenses incurred
by Indemnitee. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the advances claimed. Indemnitee shall qualify for
advances upon the execution and delivery to the Corporation of this Agreement,
subject to the condition that if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the
Corporation, Indemnitee shall undertake to the fullest extent permitted by law
to repay the advance.  Such undertaking shall be an unlimited general obligation
of Indemnitee but need not be secured and shall be accepted without reference to
Indemnitee’s financial ability to make repayment.  The right to advances under
this Section 4 shall in all events continue until final disposition of any
Proceeding, including any appeal thereof.

 

(b)                                 Evaluation of Reasonableness of Expenses. 
Evaluation as to reasonableness of Expenses of Indemnitee in the specific case
shall be made in the same manner as the determination that

 

6

--------------------------------------------------------------------------------


 

indemnification is permissible, as described in Section 5 below, except that if
the determination is made by Independent Legal Counsel, evaluation as to
reasonableness of Expenses shall be made by those entitled under
Section 5(c)(3) to select Independent Legal Counsel.  Notwithstanding the
foregoing sentence, any Expenses claimed by Indemnitee shall be deemed
reasonable if the Reviewing Party fails to make the reasonableness evaluation
within thirty (30) days following the Corporation’s receipt of invoices for
specific Expenses to be reimbursed or advanced.

 

5.                                      Authorization of and Determination of
Entitlement to Indemnification.

 

(a)                                 Entitlement Determination.  The Corporation
and Indemnitee acknowledge that indemnification of Indemnitee under Section 2 of
this Agreement has been pre-authorized by the Corporation as permitted by the
Delaware General Corporation Law.  Nevertheless, the Corporation shall not
indemnify Indemnitee under Section 2 unless a separate determination has been
made in the specific case that indemnification of Indemnitee is permissible in
the circumstances because Indemnitee has met the relevant standard of conduct
set forth in Section 2(a); provided, however, that: (i) no such entitlement
decision need be made prior to the advancement of Expenses; and (ii) regardless
of the result or absence of any such determination, the Corporation shall make
any indemnification mandated by Section 2(h) above.

 

(b)                                 To obtain indemnification (including
advancement of Expenses) under this Agreement, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

 

(c)                                  Reviewing Party.  The determination
referred to in Section 5(a) shall be made, at the election of the Board, by any
of the following Reviewing Parties (unless a Change in Control shall have
occurred after Indemnitee first began serving as a Director or Officer, in which
case Indemnitee shall be entitled to designate that the determination shall be
made by Independent Legal Counsel selected in the manner set forth in
Section 5(d) below):

 

(1)                                 by the Board by a majority vote of a quorum
consisting of Disinterested Directors; or

 

(2)                                 by a majority vote of a committee duly
designated by the Board (in which designation directors who do not qualify as
Disinterested Directors may participate) consisting solely of two or more
Disinterested Directors; or

 

(3)                                 by Independent Legal Counsel: (A) Selected
in the manner prescribed in paragraph (1) or (2) of this Section 5(c); or (B) if
a quorum of Directors cannot be obtained for purposes of paragraph (1) and the
committee cannot be designated under paragraph (2), selected by a majority vote
of the full Board (in which selected directors who do not qualify as
Disinterested Directors may participate); or

 

(4)                                 by the stockholders of the Corporation, by a
majority vote of a quorum consisting of stockholders who were not Parties to
that Proceeding or, if no such quorum is obtainable, by a majority vote of
stockholders who were not Parties to that Proceeding.

 

(d)                                 Selection of Counsel after Change in
Control.  If a Change in Control shall have occurred, Independent Legal Counsel
shall be selected by Indemnitee (unless Indemnitee requests that the

 

7

--------------------------------------------------------------------------------


 

selection be made in the manner described in Section 5(c)(3)), and Indemnitee
shall give written notice to the Corporation advising it of the identity of the
Independent Legal Counsel so selected.  In either event, Indemnitee or the
Corporation, as the case may be, may, within fifteen (15) days after the written
notice of selection has been given, deliver to the Corporation or to Indemnitee,
as the case may be, a written objection to the selection; provided, however,
that the objection may be asserted only on the ground that the counsel so
selected does not meet the requirements of “Independent Legal Counsel” as
defined in Section 1 of this Agreement.  The objection shall set forth with
particularity the factual basis of the assertion.  If a written objection is
made and substantiated, the counsel selected may not serve as Independent Legal
Counsel unless and until the objection is withdrawn or a court has determined
that the objection is without merit.  If, within fifteen (15) days after
submission by Indemnitee of a written request for indemnification, no
Independent Legal Counsel shall have been selected and not objected to, either
the Corporation or Indemnitee may petition the court conducting the Proceeding,
or another court of competent jurisdiction, for resolution of any objection that
shall have been made by the Corporation or Indemnitee to the other’s selection
of Independent Legal Counsel and/or for the appointment as Independent Legal
Counsel of a person selected by the court or by another person that the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Legal Counsel under
Section 5(c).

 

(e)                                  Cooperation by Indemnitee.  Indemnitee
shall cooperate with the Reviewing Party with respect to its determination of
Indemnitee’s entitlement to indemnification, including providing to the
Reviewing Party on reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to the
determination.  Any Expenses incurred by Indemnitee in so cooperating with the
Reviewing Party shall be borne by the Corporation, regardless of the
determination as to Indemnitee’s entitlement to indemnification.

 

(f)                                   If the Reviewing Party shall not have made
a determination within sixty (60) days after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that (x) such 60-day period may be extended for a reasonable time, not
to exceed an additional thirty (30) days, if the Reviewing Party in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and (y) that the foregoing provisions of this
Section 5(f) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to
Section 5(c)(4) and if (A) within fifteen (15) days after receipt by the
Corporation of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat.

 

(g)                                  Other.

 

(i)                                     In making a determination with respect
to entitlement to indemnification hereunder, the Reviewing Party shall presume
that Indemnitee is entitled to indemnification under this Agreement, and anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.  Neither the failure of
the Corporation (including by its directors or Independent Legal Counsel) to
have made a determination prior to the commencement

 

8

--------------------------------------------------------------------------------


 

of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation (including by its directors or
Independent Legal Counsel) that Indemnitee has not met such applicable standard
of conduct, shall create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(ii)                                  The Reviewing Party, however chosen, shall
make the requested determination as promptly as reasonably practicable after a
request for indemnification is presented.

 

(iii)                               Any determination by Independent Legal
Counsel under this Section 5 shall be delivered in the form of a written opinion
to the Board with a copy to Indemnitee.

 

(iv)                              The Corporation shall pay any and all
reasonable fees and expenses of Independent Legal Counsel incurred by the
counsel in connection with acting pursuant to this Section 5, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 5, regardless of the manner in which such Independent
Legal Counsel was selected or appointed.

 

(v)                                 On the due commencement of any action to
seek court-ordered indemnification pursuant to Section 6 of this
Agreement, Independent Legal Counsel shall be discharged and relieved of any
further responsibility in that capacity, subject to the applicable standards of
professional conduct then prevailing.

 

6.                                      Court-Ordered Indemnification and
Advances for Expenses.

 

(a)                                 Procedure.  If Indemnitee is a party to a
Proceeding, he or she may apply for indemnification or for advances for Expenses
to the court conducting the Proceeding or to another court of competent
jurisdiction.  For purposes of this Agreement, the Corporation consents to
personal jurisdiction and venue in any court in which is pending a Proceeding to
which Indemnitee is a party.  Regardless of any determination by the Reviewing
Party that Indemnitee is not entitled to indemnification or to advancement of
Expenses or as to the reasonableness of Expenses, and regardless of any failure
by the Reviewing Party to make a determination as to the entitlement or the
reasonableness of Expenses, the court’s review shall be a de novo review.  After
receipt of an application and after giving any notice it considers necessary,
the court may:

 

(1)                                 order indemnification or the advance for
Expenses if it determines that Indemnitee is entitled to indemnification or to
advance for Expenses under this Agreement, the Delaware General Corporation Law
or otherwise; or

 

(2)                                 order indemnification or the advance for
Expenses if it determines that, in view of all the relevant circumstances, it is
fair and reasonable to indemnify Indemnitee, or to advance Expenses to
Indemnitee, regardless of whether Indemnitee has the relevant standard of
conduct, complied with the requirements for advancement of Expenses, or been
adjudged liable in a Proceeding referred to in Section 2(e) above (in which case
any court-ordered indemnification need not be limited to Expenses incurred by
Indemnitee, but may include penalties, fines, amounts paid in settlement,
judgments and any other amounts ordered by the court to be indemnified or
advanced).

 

(b)                                 Payment of Expenses to Seek Court-Ordered
Indemnification.  If the court determines that Indemnitee is entitled to
indemnification or to advance for Expenses, the Corporation shall pay
Indemnitee’s reasonable Expenses to obtain the court-ordered indemnification or
advance for Expenses.

 

9

--------------------------------------------------------------------------------


 

7.                                      Limitations on Indemnification. 
Regardless of whether Indemnitee has met the relevant standard of conduct set
forth in Section 2(a), nothing in this Agreement shall require or permit
indemnification of Indemnitee for any Liability or Expenses incurred in a
Proceeding in which a judgment or other final adjudication establishes that
Indemnitee’s actions or omissions to act were material to the cause of action so
adjudicated and constitute:

 

(a)                                 a violation of criminal law, unless
Indemnitee had reasonable cause to believe his or her conduct was lawful or had
no reasonable cause to believe his or her conduct was unlawful;

 

(b)                                 a transaction from which Indemnitee derived
an improper personal benefit, including, without limitation, any benefits
received through the purchase and sale by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended, or similar provisions of state statutory law or common law;
or

 

(c)                                  willful misconduct or a conscious disregard
for the best interests of the Corporation in a Proceeding by or in the right of
the Corporation to procure a judgment in its favor or in a Proceeding by or in
the right of a stockholder of the Corporation.

 

8.                                      Vested Rights; Specific Performance.  No
amendment to the Certificate of Incorporation or By-Laws of the Corporation or
any other corporate action shall in any way limit Indemnitee’s rights under this
Agreement.  In any Proceeding brought by or on behalf of Indemnitee to
specifically enforce the provisions of this Agreement, the Corporation waives
the claim or defense in that Proceeding that the plaintiff or claimant has an
adequate remedy at law, and the Corporation shall not urge in any such
Proceeding the claim or defense that an adequate remedy at law exists.  The
provisions of this Section 8, however, shall not prevent Indemnitee from seeking
a remedy at law in connection with any breach of this Agreement.

 

9.                                      Liability Insurance.  To the extent the
Corporation maintains an insurance policy or policies providing directors’ or
officers’ liability insurance, Indemnitee shall be covered by that policy or
those policies, in accordance with its or their terms, to the maximum extent of
the coverage provided under that policy or those policies in effect for any
other Director or Officer of the Corporation, as the case may be.

 

10.                               Witness Fees.  Notwithstanding any other
provision in this Agreement, to the extent that Indemnitee is made a witness in
any Proceeding to which Indemnitee is not a party, because he or she is or was a
Director or Officer, the Corporation hereby indemnifies and holds harmless
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

11.                               Security for Indemnification Obligations.  The
Corporation may at any time and in any manner, at the discretion of the Board,
secure the Corporation’s obligations to indemnify or advance Expenses to
Indemnitee pursuant to this Agreement.

 

12.                               Non-exclusivity, No Duplication of Payments. 
The rights of Indemnitee under this Agreement shall be in addition to any other
rights with respect to indemnification, advancement of Expenses or otherwise
that Indemnitee may have under the Certificate of Incorporation or By-Laws, the
Delaware General Corporation Law or otherwise; provided, however, that the
Corporation shall not be liable under this Agreement to make any payment to
Indemnitee under this Agreement to the extent Indemnitee has otherwise actually
received payment (under any insurance policy, provision of the Certificate of
Incorporation or By-Laws, or otherwise) of the amounts otherwise payable under
this Agreement.  The Corporation’s obligation to indemnify or advance expenses
under this Agreement to

 

10

--------------------------------------------------------------------------------


 

Indemnitee who is or was serving at the request of the Corporation as a
director, officer, partner, trustee, employee or agent of any other entity shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from that other entity.

 

13.                               Amendments.  To the extent that the provisions
of this Agreement are held to be inconsistent with the provisions of the
Delaware General Corporation Law, the provisions of that statute shall govern. 
To the extent that the Delaware General Corporation Law is later amended to
permit a Delaware corporation, without the need for stockholder approval, to
provide to its directors greater rights to indemnification or advancement of
Expenses than those specifically set forth here, this Agreement shall be deemed
amended to require the greater indemnification or more liberal advancement of
Expenses to Indemnitee, in each case consistent with the Delaware General
Corporation Law as so amended from time to time.  Otherwise, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the Corporation and Indemnitee.

 

14.                               Subrogation.  In the event of payment under
this Agreement, the Corporation shall be subrogated to the extent of that
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and shall do everything that may be necessary to secure those
rights, including the execution of documents necessary to enable the Corporation
effectively to bring suit to enforce those rights; provided, however, that any
rights of recovery of Indemnitee pursuant to any liability insurance policy
separately paid for by Indemnitee shall not be subject to subrogation under this
Section 14 except that any amounts recovered under such policy shall be subject
to Section 12 hereof.

 

15.                               Waiver.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement (whether or not similar) nor shall such a waiver
constitute a continuing waiver.

 

16.                               Binding Effect, Etc.  This Agreement shall be
binding on and inure to the benefit of and be enforceable by the parties to this
Agreement and their respective successors or assigns (including any direct or
indirect successor or assign by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Corporation),
spouses, heirs, and personal and legal representatives.

 

17.                               Applicability of Agreement.  This Agreement
shall apply retroactively with respect to acts or omissions of Indemnitee
occurring since the date that Indemnitee first became a Director or Officer, and
this Agreement shall continue in effect regardless of whether Indemnitee
continues to serve as a Director or Officer, but only in respect of acts or
omissions occurring prior to the termination of Indemnitee’s service as a
Director or Officer.

 

18.                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal, or unenforceable for any
reason whatsoever:

 

(a)                                 the validity, legality, and enforceability
of the remaining provisions of this Agreement (including without limitation,
each portion of any Section of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable, that is not itself invalid, illegal,
or unenforceable) shall not in any way be affected or impaired by it;

 

(b)                                 the provision or provisions shall be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties to this Agreement; and

 

11

--------------------------------------------------------------------------------


 

(c)                                  to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any provision held to be invalid, illegal,
or unenforceable, that is not itself invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent manifested by it.

 

19.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in Delaware without
giving effect to the principles of conflicts of laws.

 

20.                               Headings.  The headings of the Sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction of this
Agreement.

 

21.                               Inducement.  The Corporation expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on it under this Agreement in order to induce Indemnitee to
serve or continue to serve as a Director and/or Officer, and the Corporation
acknowledges that Indemnitee is relying on this Agreement in serving as a
director, officer, employee or agent of the Corporation or, at the request of
the Corporation, as a director, officer, partner, trustee, employee, or agent of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other entity.

 

22.                               Notice by Indemnitee.  Indemnitee agrees
promptly to notify the Corporation in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information, or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered under this Agreement.  The
failure of Indemnitee so to notify the Corporation shall not relieve the
Corporation of any obligation that it may have to Indemnitee under this
Agreement or otherwise.

 

23.                                                                              
Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if: 
(i) delivered by hand and receipted for by the party to whom the notice or other
communication shall have been directed; or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed if to the Corporation, to the principal office address
of the Corporation, or if to Indemnitee, to the address of Indemnitee last on
file with the Corporation, or to any other address that may have been furnished
to Indemnitee by the Corporation or to the Corporation by Indemnitee, as the
case may be.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have entered into this Agreement effective as of the date
first above written.

 

 

The Corporation:

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Indemnitee:

 

 

 

 

 

 

 

[Name of Indemnitee]

 

 

 

Address:

 

 

 

 

 

 

[Signature Page to Immunomedics, Inc. Indemnification Agreement]

 

--------------------------------------------------------------------------------